Citation Nr: 0928838	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-33 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen the claim of service connection for epilepsy.  

2.	Entitlement to service connection for a psychiatric 
disorder, claimed as depression.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to May 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of service connection for a psychiatric disorder, 
claimed as depression is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Service connection for epilepsy was last denied by the RO 
in an August 1962 rating action.  The Veteran was notified of 
this action and of his appellate rights, but failed to file a 
timely appeal.  

2.  Since the August 1962 decision denying service connection 
for epilepsy, the additional evidence, not previously 
considered, is cumulative and does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

The evidence submitted subsequent to the August 1962 decision 
of the RO, which denied service connection for epilepsy, is 
not new and material; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the Court held that a notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Id.  

In a VCAA letter dated in May 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the May 2005 letter provides sufficient notice 
as to what is needed in terms of new and material evidence so 
as to satisfy the notice provisions of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Veteran's claim of service connection for epilepsy was 
first denied by the RO in May 1956 and most recently in an 
August 1962 rating decision.  As the Veteran did not timely 
appeal from the latter, it must first be determined whether 
new and material evidence has been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence at the time of the prior rating decisions that 
denied service connection for epilepsy consisted on the 
service treatment records, showing that the Veteran was 
treated for a passive aggressive personality disorder while 
on active duty, but exhibited no complaints or symptoms of 
epilepsy therein.  Epilepsy was first shown in treatment 
records dated in 1955, three years after separation from 
active duty.  The other records dealt with the continued 
treatment for epilepsy.  

The Veteran, through his representative, applied to reopen 
his claim of service connection for epilepsy in 2005.  The 
evidence associated with the claims folder subsequent to the 
1962 rating decision includes additional VA treatment records 
dated from 1991 to 2004.  

These records show that the Veteran continues to receive 
treatment for epilepsy.  On examination by VA in June 2005, a 
seizure disorder was diagnosed.  The seizure disorder was 
mistakenly considered service connected by the examiner.  

A careful review of this additional evidence, with the 
exception of the mistaken notation that the epilepsy was 
service connected, does not present any basis for causally 
linking the already demonstrated epilepsy to an event or 
incident of his period of service.  

As such, the additional evidence is not more than cumulative 
in nature and repetitive of facts that were previously 
considered.  Thus, the evidence is not new and material or 
otherwise sufficient to reopen the claim.  Cox v. Brown, 
5 Vet. App. 95 (1993).  Under these circumstances, the appeal 
must be denied.  


ORDER

A new and material evidence has not been submitted to reopen 
the claim for service connection for epilepsy, the appeal to 
this extent is denied.  


REMAND

The Veteran is also seeking service connection for a 
psychiatric disorder that he claims as depression.  It is 
noted that the most recent VA compensation examination did 
not diagnose depression, but a psychotic disorder.  

That examination report did not include an opinion regarding 
whether the psychotic disorder is related to service or to 
the conversion reaction for which service connection was 
established in a 1953 rating decision and has remained in 
effect since that time.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for the Veteran 
to undergo a VA examination to ascertain 
the current nature and likely etiology of 
the claimed psychiatric disorder.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(probability 50 percent of more) that the 
currently diagnosed psychiatric 
disability is related to the Veteran's 
period of service or to the currently 
service-connected conversion reaction.  

The claims folder should be made 
available for review in connection with 
this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  They 
should be given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


